Citation Nr: 9928454	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-10 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of a deviated nasal septum.

2.  Entitlement to an initial disability rating in excess of 
20 percent for chronic lumbosacral strain with degenerative 
disc disease at L5-S1 and L4-5 with osteophyte formation.

3.  Entitlement to an initial (compensable) disability rating 
for melasma (claimed as pigmentation changes to skin of 
face).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had over 26 years of military service, and 
retired from active duty on July 31, 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO) which, in pertinent part, granted 
service connection and assigned noncompensable disability 
ratings from August 1, 1997 for allergic or vasomotor 
rhinitis and lumbosacral strain.  The RO also denied service 
connection for hearing loss and postoperative residuals of a 
deviated nasal septum.  The veteran thereafter filed a timely 
notice of disagreement (NOD), and was issued a statement of 
the case (SOC) as to these issues on June 15, 1998.

By rating decision issued on June 18, 1998, the RO granted an 
'increased' rating to 20 percent for chronic lumbosacral 
strain, effective August 1, 1997.  The rating decision also 
established, in pertinent part, service connection and 
assigned noncompensable disability rating, effective August 
1, 1997, for nummular eczema of right and left hands, 
irritable bowel syndrome and melasma (claimed as pigmentation 
changes to skin of face).  However, service connection for 
left knee sprain, tinnitus, tension headache and heart 
disease (heart murmur) were denied.

On June 29, 1998, the RO received a VA Form 9 (Appeal to the 
Board) and VA Form 21-4138 (Statement in Support of Claim) 
from the veteran.  In his VA Form 9, the veteran expressed a 
desire to appeal the denial of service connection for 
postoperative residuals of a deviated nasal septum and the 
initial rating assigned for chronic lumbosacral strain.  At 
that time, the veteran specifically withdrew his allergic or 
vasomotor rhinitis and hearing loss claims; therefore, these 
claims will no longer be considered herein.  In his VA Form 
21-4138, the veteran expressed dissatisfaction as to the 
initial ratings assigned for nummular eczema of right and 
left hands, irritable bowel syndrome and melasma, as well as 
the denial of service connection for left knee sprain, 
tinnitus, tension headache and heart disease.

In July 1998, the veteran was issued a SOC as to the initial 
ratings assigned for nummular eczema of right and left hands, 
irritable bowel syndrome and melasma, as well as the denial 
of service connection for left knee sprain, tinnitus, tension 
headache and heart disease.  By rating decision and 
supplemental statement of the case (SSOC) issued in August 
1998, the RO granted an 'increased' rating of 10 percent for 
nummular eczema of the right and left hands.

On August 27, 1998, the veteran submitted another VA Form 21-
4138 in which he expressed his appreciation as to the RO's 
favorable determination concerning his nummular eczema claim.  
However, the veteran contested the RO's continued denial of a 
compensable initial rating for melasma.  A handwritten note 
on this statement which indicates the RO did not accept it as 
a substantive appeal in lieu of a VA Form 9.  However, having 
conducted a contemporaneous review of the submission in 
question, the Board finds that the veteran's statement 
should, in fact, be reasonable construed as a substantive 
appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (the 
United States Court of Appeals for Veterans Claims) (Court) 
has held that the statutory provisions of 38 U.S.C.A. § 7105 
do not impose technical pleading requirements); see also 38 
C.F.R. § 20.201 (1998).  Accordingly, his claim for an 
initial (compensable) disability rating for melasma is found 
to be in appellate status.

In sum, it is the finding of the Board that only the 
veteran's deviated nasal septum, chronic lumbosacral strain 
and melasma claims remain in appellate status.  Since the 
veteran has specifically withdrawn and/or failed to file 
timely substantive appeals as to the other issues mentioned 
above, the Board lacks jurisdiction to address his appeals as 
to these issues.  See 38 U.S.C.A. §§ 7105, 7108 (West 1991); 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).


REMAND

I.  Service Connection Deviated Nasal Septum

On July 15, 1999, the Court issued Morton v. West, No. 96-
1517, which held that VA cannot assist a veteran in 
developing a claim which is not well grounded.  The Court 
held that the provisions in M21-1, Part III, 1.03(a) and 
Part VI, 2.10(f) which instruct the VA to fully develop a 
claim before deciding whether or not it is well grounded are 
interpretive rules which are invalid because they are 
contrary to 38 U.S.C. § 5107(a) (West 1991).  However, 
decisions of the Board must be based on all of the pertinent 
evidence available.  38 U.S.C.A. § 7104(a) (West 1991); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); see also Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained) and 
Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches in cases where the record references other known and 
existing evidence that might pertain to the claim under 
consideration).  The duty to assist the appellant in the 
development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).

In the instant case, the veteran's accredited representative, 
Veterans of Foreign Wars of the United States (VFW), in its 
August 1999 Informal Hearing Presentation, has aptly noted 
that the veteran's retirement physical has not been 
associated with his claims folder.  Indeed, the evidence of 
record includes a January 1997 DD Form 2697, Report of 
Medical Assessment, wherein the veteran and a service 
organization medical provider recorded his medical history 
for purposes of physical examination; it is noted that the 
veteran specifically requested that he be afforded a physical 
examination as he intended to seek VA disability benefits for 
a back disorder upon retirement.  However, the DD Form 2697 
provides no pertinent medical conclusions whatsoever.  
Therefore, in spite of the apparent absence of a retirement 
physical examination report from the record, there is no 
documentation, including no 'additional' VA request for 
records form, indicating that any search for the report was 
undertaken.  Clearly, additional assistance is necessary.

In addition, the Board observes that a claim for service 
connection is well-grounded if three criteria are met: (1) 
there is competent evidence of a current disability/medical 
diagnosis; (2) there is competent lay or medical evidence 
that a disease or injury was incurred in or aggravated by 
military service; and (3) there is competent evidence of a 
nexus or causal relationship between the in-service 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 78 F.3d 604 
(Fed. Cir.1996) (per curiam).  For the service incurrence 
requirement, a veteran's statement regarding an event that is 
ordinarily susceptible to observation and verification by lay 
persons will be sufficient.  Otherwise, medical evidence will 
be necessary.

In reviewing the record, the Board notes that the veteran was 
afforded a VA ear, nose and throat (ENT) examination in May 
1998.  Although it was noted that the veteran manifested a 30 
percent or less nasal obstruction, the examiner failed to 
clearly indicate whether this obstruction is proximately due 
to a deviated nasal septum or the veteran's service-connected 
rhinitis and/or sinusitis.  The Board may only consider 
independent medical evidence to support its findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized treatise in its decisions that 
clearly support its ultimate conclusions.  This procedure 
ensures that all medical evidence contrary to the veteran's 
claim will be known.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Inasmuch as this claim is already being remanded for 
additional development, the Board would find it useful if the 
RO were to obtain an appropriate medical opinion as to the 
most probable etiology of the veteran's current nasal 
obstruction.



II.  Evaluations of Service-Connected Lumbosacral Strain and 
Melasma

As a preliminary matter, the Board observes that the Court 
has also recently held that there is a distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Court noted that a 
claim for increased rating is a new claim, which is based 
upon facts different from those relied upon in a prior final 
denial of the veteran's claim.  Original claims are, as 
matter of law, those placed into appellate status by virtue 
of a NOD expressing disagreement with the initial rating 
awards and never ultimately resolved until the Board decision 
on appeal.  See Fenderson at 125 (citations omitted).  In the 
instant case, the RO granted service connection for chronic 
lumbosacral strain and melasma; thereby allowing the 
veteran's 'original' claims for service connection.  See 38 
C.F.R. § 3.105(a) (1998).  Thus, it will be incumbent upon 
the RO to review the entire evidentiary record, rather than 
the veteran's most recent VA examination, and to re-
adjudicate the veteran's increased rating claims, as restyled 
above, in accordance with Fenderson, supra prior to any 
further consideration of this issue by the Board.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  This will include 
consideration of whether the veteran is entitled to 'staged' 
ratings for separate periods of time based upon the facts 
found.  See Fenderson at 126 (citations omitted).

However, in view of the factual situation presented, it is 
the Board's opinion that, before the RO undertakes to re-
adjudicate the veteran's claims, additional development of 
the record will be required.  As noted above, the veteran's 
retirement physical has not been associated with his claims 
folder.  Inasmuch as this examination may be pertinent to the 
veteran's 'initial' rating claims, it must be obtained prior 
to further appellate consideration.  

In addition, the Board notes that with respect to his low 
back disorder, the veteran was last afforded VA orthopedic 
examination in April 1998.  Based on the findings set forth 
therein, the RO granted an 'increased' initial disability 
rating to 20 percent in a June 1998 rating decision.  
Notwithstanding, the veteran contends that his low back 
disorder is far more disabling than its current disability 
evaluation suggests.  Although examination of the veteran 
revealed that he manifested no neurological deficits, the 
veteran alleges in his June 1998 VA Form 9 that he does, in 
fact, suffer from pain radiating down into both legs with 
numbness.  He asserts that this symptomatology greatly limits 
his activity.  Since the veteran avers, in essence, that his 
disability has increased in severity, the Board would also 
find it useful if the RO were to obtain contemporaneous 
orthopedic examination of the veteran prior to the return of 
this case to the Board.  See Colvin, supra.  In this regard, 
the Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1998) or 38 C.F.R. § 4.45 (1998).  It was 
also held that the provisions of 38 C.F.R. § 4.14 (1998) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use.  

In reference to the veteran's melasma claim, the Board 
observes that VFW did not present written argument as to this 
claim in its December 1998 VA Form 646, Statement of 
Accredited Representative in Appealed Case, since the local 
service representative justifiably believed that this claim 
was not in appellate status.  Inasmuch as the Board has found 
that the RO's previous determination as to the appellate 
status of this claim to be in error, it is noted that the 
veteran has been denied his right to have VFW represent his 
interests at every stage of the VA's non-adversarial claims 
adjudication process.  See 38 U.S.C.A. §§ 5901-5905, 7105(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.600 et seq. (1998).  
Similarly, a contemporaneous dermatological examination of 
the veteran would also be particularly useful prior to the 
return of this case to the Board.  See Colvin, supra.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his deviated nasal septum, 
chronic lumbosacral strain and melasma, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already in the claims folder), should 
then be requested.  All records obtained 
should be added to the claims folder.

2.  Further, the RO should contact the 
National Personnel Records Center and 
request that a thorough search be 
undertaken for 'additional' service 
medical records pertaining to the 
veteran, particularly his retirement 
physical.  Efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

3.  Once this information has been 
ascertained, positive or negative, the RO 
should schedule the veteran for an ear, 
nose and throat examination by an 
appropriate VA specialist in order to 
determine whether the veteran manifests 
any postoperative residuals of his in-
service surgery for a deviated nasal 
septum.  Therefore, the veteran's claims 
folder should be made available to and 
independently reviewed by the specialist 
prior to examination.  X- rays, 
laboratory tests, and/or other diagnostic 
studies, should be performed as deemed 
appropriate by the specialist.  The 
specialist is requested to review all the 
records on file, particularly the service 
medical records, and render opinions as 
to:

a. the nature, extent and most 
probable etiology of pathology of any 
indicated nasal obstruction; AND

	b. to the extent medically 
ascertainable, whether the veteran's 
current nasal obstruction, if any, may be 
clearly dissociated from his active duty 
service, to include in-service surgery 
for a deviated nasal septum.

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  A 
copy of this report must be associated 
with the veteran's claims folder.

4.  The RO should also schedule the 
veteran for a VA orthopedic examination 
in order to determine the current extent 
of his service-connected residuals of a 
low back strain.  The veteran's claims 
folder must also be made available to and 
independently reviewed by this examiner 
prior to examination of the veteran.  X-
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  The examiner must provide 
a thorough description of the veteran's 
service-connected residuals of a low back 
strain, including complete ranges of 
motion studies of the lumbar spine.  In 
addition, the examiner must render 
objective clinical findings concerning 
the severity of the veteran's service-
connected residuals of a low back strain, 
to include observations of pain on 
motion, deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of his various nonservice-
connected disabilities of the lumbar 
spine.  The examiner must then render an 
opinion concerning the effect of the 
veteran's service-connected residuals of 
a low back strain on his ordinary 
activity and his ability to procure and 
maintain employment.  The examination 
report should also reconcile the 
veteran's complaints of low back pain 
with the objective findings on 
examination.  This examination report 
should also be associated with the 
veteran's claims folder.

5.  The RO should also afford the veteran 
VA dermatological examination to 
determine the current nature and extent 
of his service-connected melasma (claimed 
as pigmentation changes to skin of face).

The veteran's claims folder should also 
be made available to and independently 
reviewed by this examiner prior to 
completion of the examination report.

The examiner should provide a thorough 
description of the veteran's service-
connected melasma, as well as unretouched 
color photographs of the melasma.  A 
complete rationale for any opinions 
expressed should be provided.  The 
examination report should then be 
associated with the veteran's claims 
folder.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the examination reports do 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

7.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claims for service 
connection for postoperative residuals of 
a deviated nasal septum, initial 
disability rating in excess of 20 percent 
for chronic lumbosacral strain with 
degenerative disc disease at L5-S1 and 
L4-5 with osteophyte formation, and an 
initial (compensable) disability rating 
for melasma (claimed as pigmentation 
changes to skin of face).  The RO's 
decision must discuss the additional 
evidence developed, as well as any staged 
ratings assigned under Fenderson, supra.  
With respect to the veteran's low back 
disorder consideration should be given to 
DeLuca, supra.

8.  If any of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


